     Case 1:20-cv-00471 Document 12 Filed 01/25/21 Page 1 of 4 PageID #: 821




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                BLUEFIELD DIVISION

REGINA LYNN EAST,

              Plaintiff,

v.                                                      Case No.: 1:20-cv-00471


ANDREW SAUL,
Commissioner of the
Social Security Administration,

              Defendant.


                             MEMORANDUM OPINION

       This is an action seeking review of the decision of the Commissioner of the Social

Security Administration (hereinafter the “Commissioner”) denying Plaintiff’s application

for disability insurance benefits (“DIB”) and supplemental security income (“SSI”) under

Titles II and XVI of the Social Security Act, 42 U.S.C. §§ §§ 401-433, 1381-1383f. The case

is presently before the court on the plaintiff’s motion for judgment on the pleadings,

seeking, inter alia, reversal and remand of the Commissioner’s decision, and on the

defendant’s motion to remand. (ECF Nos. 9, 11). Both parties have consented in writing

to a decision by the United States Magistrate Judge. (ECF No. 10). The court has fully

considered the issues and GRANTS both motions. Accordingly, the court FINDS that

the decision of the Commissioner should be REVERSED and REMANDED, pursuant

to sentence four of 42 U.S.C. § 405(g), for further evaluation of Plaintiff’s application as

stated herein.

       Plaintiff, Regina Lynn East (“Claimant”), completed applications for DIB and SSI


                                             1
    Case 1:20-cv-00471 Document 12 Filed 01/25/21 Page 2 of 4 PageID #: 822




on December 8, 2017, alleging a disability onset date of February 28, 2010 and June 30,

2011, respectively, (Tr. at 300, 307), due to a variety of mental and physical conditions.

(Tr. at 326). The Social Security Administration (“SSA”) denied the application initially

and upon reconsideration. (Tr. at 15). Claimant filed a request for a hearing, which was

held on June 26, 2019 before the Honorable Michael Dennard, Administrative Law Judge

(“ALJ”). (Tr. at 46-86). By written decision dated July 15, 2019, the ALJ determined that

Claimant was not entitled to benefits. (Tr. at 15-39). The ALJ’s decision became the final

decision of the Commissioner on May 12, 2020, when the Appeals Council denied

Claimant’s request for review. (Tr. at 1-6).

       On July 9, 2020, Claimant filed the present civil action seeking judicial review of

the administrative decision pursuant to 42 U.S.C. § 405(g). (ECF No. 1). The

Commissioner filed an Answer on December 11, 2020, along with a Transcript of the

Proceedings. (ECF Nos. 7, 8). Thereafter, Claimant filed a brief in support of judgment on

the pleadings, requesting remand of the Commissioner’s decision under sentence four 42

U.S.C. § 405(g). (ECF No. 9). Claimant asserted, in relevant part, that reversal and

remand were appropriate, because the ALJ had failed to follow relevant regulations and

agency rulings in evaluating Claimant’s application for benefits. (Id.). On January 22,

2021, the Commissioner filed a motion for remand under sentence four of 42 U.S.C. §

405(g), acknowledging that the ALJ’s decision denying benefits merited further

evaluation. (ECF No. 11).

       Title 42 U.S.C. § 405(g) authorizes the district court to remand the decision of the

Commissioner of Social Security for further consideration at different stages of the

judicial proceedings. When the Commissioner requests remand prior to filing an answer

to the plaintiff’s complaint, the presiding court may grant the request under sentence six

                                               2
    Case 1:20-cv-00471 Document 12 Filed 01/25/21 Page 3 of 4 PageID #: 823




of § 405(g), upon a showing of good cause. In addition, a court may remand the matter

“at any time” under sentence six to allow “additional evidence to be taken before the

Commissioner of Social Security, but only upon a showing that there is new evidence

which is material and that there is good cause for the failure to incorporate such evidence

into the record in a prior proceeding.” 42 U.S.C. § 405(g). When a court remands the

Commissioner’s decision under sentence six, the court retains jurisdiction over the

matter, but “closes it and regards it as inactive” until additional or modified findings are

supplied to the court. See McPeak v. Barnhart, 388 F. Supp.2d 742, 745 n.2. (S.D.W. Va.

2005).

         In contrast, under sentence four of 42 U.S.C. § 405(g), “[t]he court shall have

power to enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing.” Because a sentence four remand effectively

“terminates the litigation with victory for the plaintiff,” the court enters a final judgment

dismissing the case and removing it from the court’s docket. Shalala v. Schaefer, 509 U.S.

292, 299 (1993) (“Under § 405(g), ‘each final decision of the Secretary [is] reviewable by

a separate piece of litigation,” and a sentence-four remand order ‘terminate[s] the civil

action’ seeking judicial review of the Secretary's final decision.”) (quoting in Sullivan v.

Hudson, 490 U.S. 877, 892 (1989)).

         Given that Claimant moved this court to reverse and remand the decision of the

Commissioner, and the Commissioner ultimately agreed to a remand, the Court

concludes that Claimant is entitled to reversal and remand of the Commissioner’s

decision on at least one of the grounds asserted in her brief. Moreover, the Court notes

that in his motion to remand, the Commissioner asks for a sentence four remand; thereby,

                                             3
    Case 1:20-cv-00471 Document 12 Filed 01/25/21 Page 4 of 4 PageID #: 824




implicitly conceding termination of the judicial proceeding in Claimant’s favor. Finally,

the motion for remand was filed after the answer, and neither party identifies new

evidence not previously made a part of the record. Accordingly, the Court hereby

GRANTS Claimant’s motion for judgment on the pleadings, to the extent that it requests

reversal and remand under sentence four, (ECF No. 9); GRANTS Defendant’s motion to

remand, (ECF No. 11); REVERSES the final decision of the Commissioner; REMANDS

this matter pursuant to sentence four of 42 U.S.C. § 405(g) for further administrative

proceedings consistent with this opinion; and DISMISSES this action from the docket

of the Court. A Judgment Order will be entered accordingly.

       The Clerk of this Court is directed to transmit copies of this Memorandum Opinion

to counsel of record.

                                         ENTERED: January 25, 2021




                                           4
